IN RE: Festival International de Loui; Applying for Writ of Certiorari and/or Review; Parish of Lafayette 15th Judicial District Court Div. “E” Number 9415011; to the Court of Appeal, Third Circuit, Number 98-1361
Granted. The judgment of the court of appeal is reversed insofar as it reversed the summary judgment granted in favor of The Festival International de Louisiana. Otherwise, the judgment of the court of appeal is affirmed. The judgment of the trial court granting summary judgment in favor of The Festival International de Louisiana is reinstated.
CALOGERO, C.J. and LEMMON, J., would grant and docket.
KIMBALL, J., not on panel.
JOHNSON, J., would deny the writ.